EXHIBIT 10.1

 

SEVERANCE AGREEMENT

 

This SEVERANCE AGREEMENT (this “Agreement”) is entered into as of the 25th day
of June, 2008 (the “Effective Date”), by and between Force Protection, Inc., a
Nevada corporation (the “Company”), and Charles Mathis (“Executive”).

 

WITNESSETH:

 

WHEREAS, the Executive currently serves as a key employee of the Company and the
Executive’s services and knowledge are valuable to the Company in connection
with the management of one or more of the Company’s principal operating
facilities, divisions, departments or Subsidiaries (as defined in Section 1):

 

WHEREAS, the Board (as defined in Section 1) has determined that it is in the
best interests of the Company and its stockholders to improve upon the existing
severance protections for its key employees and to provide an additional
inducement to secure the Executive’s continued services and, in the event of any
threat or occurrence of, or negotiation or other action that could lead to, or
create the possibility of, a Change in Control (as defined in Section 1) of the
Company, to ensure the Executive’s continued and undivided dedication to the
Executive’s duties when faced with the possibility of Change in Control; and

 

WHEREAS, the Board has authorized the Company to enter into this Agreement.

 

NOW, THEREFORE, for and in consideration of the promises and the mutual
covenants and agreements herein contained, the Company and the Executive hereby
agree as follows:

 

1.                         Definitions. As used in this Agreement, the following
terms shall have the respective meanings set forth below:

 

(a)                    “Board” means the Board of Directors of the Company.

 

(b)                   “Cause” means (i) the Executive’s material breach of the
Executive’s duties and responsibilities (other than as a result of the
Executive’s Disability) which is (x) demonstrably willful and deliberate on the
Executive’s part, (y) committed in bad faith or without reasonable belief that
such breach is in the best interests of the Company and (z) not remedied within
ten (10) days after receipt of written notice from the Company specifying such
breach; (ii) the Executive’s indictment for, conviction of, or plea of nolo
contendere to, a felony; or (iii) the Executive’s gross negligence or any act of
theft, fraud, misappropriation, malfeasance or dishonesty by the Executive in
connection with the performance of the Executive’s duties to the Company which
is demonstrably willful and deliberate on the Executive’s part.

 

Cause shall not exist unless and until the Company has delivered to the
Executive a copy of a resolution duly adopted by a majority of the entire Board
at any duly called meeting of the Board (after reasonable notice to the
Executive and an opportunity for the Executive, together with counsel, to be
heard before the Board), finding that in the good faith opinion of the Board an
event set forth in clauses (i), (ii) or (iii) has occurred and specifying the
particulars thereof in detail.

 

The Company must notify the Executive of any event constituting Cause (in
accordance with the provisions of Section 14(b)) within ninety (90) days
following the Board’s (excluding, if applicable, the Executive) knowledge of its
existence or such event shall not constitute Cause under this Agreement.

 

(c)                    “Change in Control” means the occurrence of any one of
the following events:

 

(i)                                     any “person” (as such term is defined in
Section 3(a)(9) of the Securities Exchange Act of 1934 (the “Exchange Act”) and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 35% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (i) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions: (A) by
the Company or any Subsidiary; (B) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary; (C) by any
underwriter temporarily holding securities pursuant to an offering of such
securities; (D) pursuant to a Non-Control Transaction (as defined in paragraph
(iii) below); or (E) a transaction (other than one

 

--------------------------------------------------------------------------------


 

described in paragraph (iii) below) in which Company Voting Securities are
acquired from the Company, if a majority of the Incumbent Board (as defined in
paragraph (ii) below) approves a resolution providing expressly that the
acquisition pursuant to this clause (E) does not constitute a Change in Control
under this paragraph (i);

 

(ii)                                  individuals who, on February 29, 2008,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority thereof, provided that any person becoming a director
subsequent to February 29, 2008, whose election or nomination for election was
approved by a vote of at least two-thirds of the directors comprising the
Incumbent Board (either by a specific vote or by approval of the proxy statement
of the Company in which such person is named as a nominee for director, without
objection to such nomination) shall be considered a member of the Incumbent
Board; provided, however, that no individual initially elected or nominated as a
director of the Company as a result of an actual or threatened election contest
with respect to directors or any other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Board shall be
deemed to be a member of the Incumbent Board;

 

(iii)                               the consummation of a merger, consolidation,
share exchange or similar form of corporate transaction involving the Company or
any of its Subsidiaries that requires the approval of the Company’s stockholders
(whether for such transaction or the issuance of securities in the transaction
or otherwise) (a “Reorganization”), unless immediately following such
Reorganization: (A) more than 60% of the total voting power of (x) the
corporation resulting from such Reorganization (the “Surviving Company”), or
(y) if applicable, the ultimate parent corporation that directly or indirectly
has beneficial ownership of 95% of the voting securities eligible to elect
directors of the Surviving Company (the “Parent Company”), is represented by
Company Voting Securities that were outstanding immediately prior to such
Reorganization (or, if applicable, is represented by shares into which such
Company Voting Securities were converted pursuant to such Reorganization), and
such voting power among the holders thereof is in substantially the same
proportion as the voting power of such Company Voting Securities among holders
thereof immediately prior to the Reorganization; (B) no person (other than any
employee benefit plan (or related trust) sponsored or maintained by the
Surviving Company or the Parent Company) is or becomes the beneficial owner,
directly or indirectly, of 35% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent Company
(or, if there is no Parent Company, the Surviving Company); and (C) at least a
majority of the members of the board of directors of the Parent Company (or, if
there is no Parent Company, the Surviving Company) following the consummation of
the Reorganization were members of the Incumbent Board at the time of the
Board’s approval of the execution of the initial agreement providing for such
Reorganization (any Reorganization which satisfies all of the criteria specified
in (A), (B) and (C) above shall be deemed to be a “Non-Control Transaction”);

 

(iv)                              the stockholders of the Company approve a plan
of complete liquidation or dissolution; or

 

(v)                                 the consummation of a sale (or series of
sales) of all or substantially all of the assets of the Company and its
Subsidiaries to an entity that is not an affiliate of the Company.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of 35% or more of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided, that, if after such acquisition by the Company such
person becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control shall then occur.

 

(d)                   “Change in Control Termination Period” means the period of
time beginning with a Change in Control and ending at the end of the Window
Period.

 

(e)                    “Date of Termination” means (i) the effective date on
which the Executive’s employment with the Company terminates, as specified in a
prior written notice by the Company or the Executive, as the case may be, to the
other, delivered pursuant to Section 14, or (ii) if the Executive’s employment
with the Company terminates by reason of death, the date of death of the
Executive.

 

(f)                      “Disability” means the Executive’s incapacity due to
physical or mental illness, as evidenced by a written statement from a licensed
physician acceptable to the Company or by the insurance company which insures
the Company’s long-term disability plan in which the Executive is eligible to
participate which confirms the Executive’s inability to perform due to such
physical or mental illness.

 

--------------------------------------------------------------------------------


 

(g)                   “Good Reason” means, without the Executive’s express
written consent, the occurrence of any of the following events following a
Change in Control:

 

(i)                       (A) any change in the authority, duties or
responsibilities that is inconsistent in any material and adverse respect with
the Executive’s authority, position(s), duties, responsibilities or status with
the Company immediately prior to such Change in Control (including any material
and adverse diminution of such duties or responsibilities) or (B) a material and
adverse change in the Executive’s reporting responsibilities, titles or offices
with the Company as in effect immediately prior to such Change in Control;

 

(ii)                    a material reduction by the Company in the Executive’s
rate of annual base salary or annual target bonus opportunity (including any
material and adverse change in the formula for such annual bonus target) as in
effect immediately prior to such Change in Control or as the same may be
increased from time to time thereafter;

 

(iii)                 any requirement of the Company that the Executive be based
anywhere more than fifty (50) miles from the place of business where the
Executive is located at the time of the Change in Control;

 

(iv)                the failure of the Company to continue in effect any
employee benefit plan or compensation plan in which the Executive is
participating immediately prior to such Change in Control and which is material
to the Executive’s overall compensation, unless the Executive is permitted to
participate in other plans providing the Executive with benefits or compensation
which are not materially less, or the taking of any action by the Company which
would materially and adversely affect the Executive’s participation in or
materially and adversely reduce the Executive’s benefits under any such plan; or

 

(v)                   a material breach by the Company of this Agreement or any
other material agreement in effect between the Executive and the Company.

 

Any event described in this Section 1(g) which occurs prior to a Change in
Control, but was at the request of a third party who had indicated an intention
or taken steps reasonably calculated to effect a Change in Control and who
effectuates a Change in Control, shall constitute Good Reason following a Change
in Control for purposes of this Agreement (treating the date of such event as
the date of the Change in Control) notwithstanding that it occurred prior to the
Change in Control. For purposes of this Agreement, any good faith determination
of Good Reason made by the Executive shall be conclusive; provided, however,
that an isolated, insubstantial and inadvertent action taken in good faith and
which is remedied by the Company promptly after receipt of notice thereof given
by the Executive shall not constitute Good Reason. The Executive must provide
notice of termination of employment (in accordance with the provisions of
Section 14(b)) within ninety (90) days of the Executive’s knowledge of an event
constituting Good Reason or such event shall not constitute Good Reason under
this Agreement. The Company shall have thirty (30) days following its receipt of
a notice of termination of employment from the Executive to remedy the condition
the Executive claimed to provide a basis for such termination in the notice of
termination.

 

(h)                   “Nonqualifying Termination” means a termination of the
Executive’s employment (i) by the Company for Cause, (ii) by the Executive for
any reason other than (x) for Good Reason during the Change in Control
Termination Period or (y) for any reason during the Window Period, (iii) as a
result of the Executive’s death, or (iv) by the Company due to the Executive’s
absence from the Executive’s duties with the Company on a full-time basis for at
least one hundred thirty (130) business days during any consecutive 12-month
period as a result of the Executive’s Disability.

 

(i)                       “Subsidiary” means any corporation or other entity in
which the Company has a direct or indirect ownership interest of 50% or more of
the total combined voting power of the then outstanding securities or interests
of such corporation or other entity entitled to vote generally in the election
of directors or in which the Company has the right to receive 50% or more of the
distribution of profits or 50% of the assets on liquidation or dissolution.

 

(j)                       “Window Period” means the thirty (30) day period
immediately following the six (6) month anniversary of a Change in Control.

 

2.                         Obligations of the Executive. The Executive agrees
that if a Change in Control shall occur, the Executive shall not voluntarily
leave the employ of the Company without Good Reason until ninety (90) days
following such Change in Control.

 

3.                         Severance Payments. Except as otherwise provided in
Section 4 and subject to Section 6 and Section 19, if the Executive’s employment
with the Company is terminated other than by reason of a Nonqualifying
Termination, then the Company shall pay or provide the Executive (or the
Executive’s beneficiary or estate) with the following payments or benefits:

 

--------------------------------------------------------------------------------


 

(a)                    a lump-sum cash amount within thirty (30) days following
the Date of Termination equal to the sum of: (i) the Executive’s base salary
through the Date of Termination, and any accrued vacation, in each case to the
extent not theretofore paid; (ii) any unpaid bonus accrued with respect to the
fiscal year ending on or preceding the Date of Termination; and (iii) subject to
presentment of appropriate documentation, any unreimbursed expenses incurred
through the Date of Termination in accordance with Company policy (collectively,
the “Accrued Amounts”);

 

(b)                   a lump-sum cash amount within the calendar year next
following the calendar year during which the Date of Termination occurs equal to
the product of (i) the annual bonus the Executive would have been paid based on
the achievement of actual performance goals and (ii) a fraction, the numerator
of which is the number of days in the fiscal year in which the Date of
Termination occurs through the Date of Termination and the denominator of which
is three hundred sixty-five (365) (the “Pro-Rata Bonus”);

 

(c)                    a lump-sum cash amount within thirty (30) days following
the Date of Termination equal to one times the sum of (A) the Executive’s annual
base salary and (B) the greatest of (1) the Executive’s target bonus for the
fiscal year in which the Executive’s Date of Termination occurs and (2) the
average of the actual bonuses earned by the Executive in respect of the two
(2) preceding fiscal years of the Company immediately preceding the fiscal year
in which the Date of Termination occurs;

 

(d)                   subject to (A) the Executive’s timely election of
continuation coverage under the Consolidated Budget Omnibus Reconciliation Act
of 1985, as amended (“COBRA”), (B) the Executive’s continued co-payment of the
employee portion of any contribution or premium at the same level and cost to
the Executive as if the Executive were an employee of the Company (excluding,
for purposes of calculating cost, an employee’s ability to pay premiums with
pre-tax dollars) and (C) the Executive’s continued eligibility for COBRA
continuation coverage, the Company will pay for a period of up to twelve (12)
months following the Date of Termination the portion of the Executive’s COBRA
premium equivalent to what the Company would have paid if the Executive were an
employee of the Company. Notwithstanding the foregoing, in the event the
Executive fails to pay any required contribution or premium or becomes employed
with another employer and becomes eligible to receive substantially similar or
improved medical, dental or vision benefits from such employer (whether or not
the Executive accepts such benefits), the Company’s obligations under this
Section 3(d) shall immediately cease, except that the Company’s obligation to
continue to make available continuation coverage under COBRA at the full COBRA
rates shall be determined in accordance with COBRA. The Executive will notify
the Company of the Executive’s eligibility for medical, dental or vision
benefits from a subsequent employer within thirty (30) days of such eligibility;
and

 

(e)                    with respect to outstanding equity awards held by the
Executive as of the Date of Termination, all stock options and stock
appreciation rights that would become vested and exercisable if the Executive
had continued to be employed with the Company during the twelve (12) month
period commencing on the Date of Termination shall vest and become exercisable
and the restrictions on all restricted stock awards, restricted stock units and
other equity or incentive awards that would have lapsed if the Executive had
continued to be employed with the Company during the twelve (12) month period
commencing on the Date of Termination shall lapse and such awards shall become
immediately payable; and

 

(f)                      all other payments, benefits or fringe benefits to
which the Executive shall be entitled under the terms of any applicable
compensation arrangement or benefit, equity or fringe benefit plan or program or
grant (the “Other Benefits”).

 

4.                         Change in Control Severance Payments. If a Change in
Control occurs and the Executive’s employment with the Company is terminated
(x) other than by reason of a Nonqualifying Termination (1) during the Change in
Control Termination Period or (2) prior to the Change in Control Termination
Period and the Executive reasonably demonstrates that such termination was at
the request of a third party who had indicated an intention or taken steps
reasonably calculated to effect such Change in Control and who effectuates such
Change in Control (or such termination was otherwise in anticipation of such
Change in Control) or (y) by the Executive for any reason during the Window
Period, then, subject to Section 6 and Section 19 the Company shall pay or
provide the Executive (or the Executive’s beneficiary or estate) with the
following payments or benefits:

 

(a)                    a lump-sum cash amount within thirty (30) days following
the Date of Termination (or, if later, the date of the Change in Control) equal
to the sum of the Accrued Amounts;

 

(b)                   a lump-sum cash amount within the calendar year next
following the calendar year during which the Date of Termination occurs equal to
the Pro-Rata Bonus;

 

(c)                    a lump-sum cash amount within thirty (30) days following
the Date of Termination (or, if later, the date of the Change in Control) equal
to one and one-half times the sum of: (A) the Executive’s highest rate of annual
base salary during the 12-month period prior to the Date of Termination; and
(B) the greatest of (1) the Executive’s target

 

--------------------------------------------------------------------------------


 

bonus for the fiscal year in which the Executive’s Date of Termination occurs,
(2) the Executive’s target bonus for the fiscal year in which the Change in
Control occurs and (3) the average of the actual bonuses earned by the Executive
in respect of the two (2) preceding fiscal years of the Company immediately
preceding the fiscal year in which the Change in Control occurs;

 

(d)                   COBRA continuation coverage pursuant to Section 3(d),
except that the Company will pay the portion of the Executive’s COBRA premium
equivalent to what the Company would have paid if the Executive were an employee
of the Company for a period of up to eighteen (18) months following the Date of
Termination instead of for up to twelve (12) months;

 

(e)                    with respect to outstanding equity awards held by the
Executive as of the Date of Termination, all stock options and stock
appreciation rights shall vest and become exercisable and the restrictions on
all restricted stock awards, restricted stock units and other equity or
incentive awards shall lapse and such awards shall become immediately payable;
and

 

(f)                      the Other Benefits.

 

Notwithstanding anything herein to the contrary, if the Executive becomes
entitled to, and receives, payments and benefits pursuant to Section 3 and
thereafter becomes entitled to payments and benefits pursuant to this Section 4,
payments and benefits due under this Section 4 shall be reduced by any amounts
received pursuant to Section 3.

 

5.                         Payments Upon Non-Qualifying Termination of
Employment. If the Executive’s employment with the Company shall terminate by
reason of a Nonqualifying Termination, then the Company shall pay to the
Executive (or the Executive’s beneficiary or estate) within thirty (30) days
following the Date of Termination, a lump-sum cash amount equal to the Accrued
Amounts (other than the amount described in Section (3a)(ii)) and provide the
Other Benefits.

 

6.                         Release Required; Resignations. Any amounts payable
pursuant to this Agreement (other than Accrued Amounts and Other Benefits) shall
only be payable if the Executive executes and delivers to the Company (and does
not revoke) a general release of claims in a form substantially in the form of
Exhibit A attached hereto. In addition, upon any termination of the Executive’s
employment with the Company, the Executive shall promptly resign from any
position as an officer, director or fiduciary of any Company-related entity.

 

7.                         Certain Additional Payments by the Company.
(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) by the Company (or
any of its affiliated entities) or any entity which effectuates a Change in
Control (or any of its affiliated entities) to or for the benefit of the
Executive (whether pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
Section 7) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), or
any interest or penalties are incurred by the Executive with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Company
shall pay the Executive an additional payment (a “Gross-Up Payment”) in an
amount such that, after payment by the Executive of all taxes (including any
interest or penalties imposed with respect to such taxes) including, without
limitation, any income and employment taxes (and any interest and penalties
imposed with respect thereto) and any Excise Tax imposed upon the Gross-Up
Payment, the Executive retains an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon the Payments. For purposes of determining the amount of
the Gross-Up Payment, the Executive shall be deemed to (i) pay federal income
taxes at the highest marginal rates of federal income taxation for the calendar
year in which the Gross-Up Payment is to be made, and (ii) pay applicable state
and local income taxes at the highest marginal rate of taxation for the calendar
year in which the Gross-Up Payment is to be made, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes.

 

(b)                   Subject to the provisions of Section 7(a), all
determinations required to be made under this Section 7, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determinations, shall be made
by the public accounting firm that is retained by the Company as of the date
immediately prior to the Change in Control (the “Accounting Firm”) which shall
provide detailed supporting calculations both to the Company and the Executive
within fifteen (15) business days of the receipt of notice from the Company or
the Executive that there has been a Payment, or such earlier time as is
requested by the Company (collectively, the “Determination”). Notwithstanding
the foregoing, in the event (i) the Board shall determine prior to the Change in
Control that the Accounting Firm is precluded from performing such services
under applicable auditor independence rules, (ii) the Audit Committee of the
Board determines that it does not want the Accounting Firm to perform such
services because of auditor independence concerns or (iii) the

 

--------------------------------------------------------------------------------


 

Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change in Control, the Board shall appoint another
nationally recognized public accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company and the Company shall enter into any agreement requested
by the Accounting Firm in connection with the performance of the services
hereunder. The Gross-Up Payment under this Section 7 with respect to any
Payments shall be made no later than thirty (30) days following such Payment
and, in no event, later than the calendar year next following the calendar year
in which the Executive remits the taxes to which such Gross-Up Payment relates.
If the Accounting Firm determines that no Excise Tax is payable by the
Executive, it shall furnish the Executive with a written opinion to such effect,
and to the effect that failure to report the Excise Tax, if any, on the
Executive’s applicable federal income tax return will not result in the
imposition of a negligence or similar penalty. The Determination by the
Accounting Firm shall be binding upon the Company and the Executive. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the Determination, it is possible that Gross-Up Payments which will not have
been made by the Company should have been made (“Underpayment”) or Gross-Up
Payments are made by the Company which should not have been made
(“Overpayment”), consistent with the calculations required to be made hereunder.
In the event that the Executive thereafter is required to make payment of any
additional Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment (together with interest
at the rate provided in Section 1274(b)(2)(B) of the Code) shall be promptly
paid by the Company to or for the benefit of the Executive. In the event the
amount of the Gross-Up Payment exceeds the amount necessary to reimburse the
Executive for the Executive’s Excise Tax, the Accounting Firm shall determine
the amount of the Overpayment that has been made and any such Overpayment
(together with interest at the rate provided in Section 1274(b)(2)(B) of the
Code) shall be promptly paid by the Executive to or for the benefit of the
Company. The Executive shall cooperate, to the extent the Executive’s expenses
are reimbursed by the Company, with any reasonable requests by the Company in
connection with any contests or disputes with the Internal Revenue Service in
connection with the Excise Tax.

 

(c)                    Nothing in this Section 7 is intended to violate the
Sarbanes-Oxley Act and to the extent that any advance hereunder would do so,
such obligation shall be modified so as to make the advance a nonrefundable
payment to the Executive.

 

8.                         Restrictive Covenants.

 

(a)                    Non-Compete. While employed by the Company and during the
twelve (12) month period after the Date of Termination (the “Restricted
Period”), the Executive shall not directly or indirectly (without the prior
written consent of the Company):

 

(i)                       hold a 5% or greater equity (including stock options
whether or not exercisable), voting or profit participation interest in a
Competitive Enterprise, or

 

(ii)                    associate (including as an officer, employee, partner,
consultant, agent or advisor) with a Competitive Enterprise and in connection
with the Executive’s association engage, or directly or indirectly manage or
supervise personnel engaged, in any activity:

 

(A)                              that is substantially related to any activity
that the Executive was engaged in with the Company or any of its affiliated
entities during the twelve (12) months prior to the Date of Termination
(excluding as a director),

 

(B)                                that is substantially related to any activity
for which the Executive had direct or indirect managerial or supervisory
responsibility with the Company or any of its affiliated entities during the
twelve (12) months prior to the Date of Termination, or

 

(C)                                that calls for the application of specialized
knowledge or skills substantially related to those used by the Executive in the
Executive’s activities with the Company or any of its affiliated entities during
the twelve (12) months prior to the Date of Termination.

 

For purposes of this Agreement, “Competitive Enterprise” means any business
enterprise anywhere worldwide that either (A) engages in the manufacture and
sale of blast- and ballistic- protected wheeled vehicles for the US or foreign
militaries or (B) holds a 5% or greater equity, voting or profit participation
interest in any enterprise that engages in such a competitive activity.

 

(b)                   Non-Solicit. During the Restricted Period, the Executive
shall not, in any manner, directly or indirectly (without the prior written
consent of the Company): (i) Solicit any Client to transact business with a
Competitive Enterprise or to reduce or refrain from doing any business with the
Company or any of its affiliated entities, (ii) 

 

--------------------------------------------------------------------------------


 

transact business with any Client that would cause the Executive to be engaged
in a Competitive Enterprise, (iii) interfere with or damage any relationship
between the Company or any of its affiliated entities and a Client or
(iv) Solicit anyone who is then an employee of the Company or any of its
affiliated entities to resign from the Company or affiliated entity or to apply
for or accept employment with any other business or enterprise.

 

(c)                    For purposes of this Agreement, a “Client” means any
client or prospective client of the Company or any of its affiliated entities to
whom the Executive provided services, or for whom the Executive transacted
business, or whose identity became known to the Executive in connection with the
Executive’s relationship with or employment with the Company, and “Solicit”
means any direct or indirect communication of any kind, regardless of who
initiates it, that in any way invites, advises, encourages or requests any
person to take or refrain from taking any action.

 

(d)                   Confidential Information. The Executive hereby
acknowledges that, as an employee of the Company, the Executive will have access
to confidential information of a special and unique nature and value relating to
the Company and its strategic plan and financial operations. The Executive
further recognizes and acknowledges that all such confidential information is
the exclusive property of the Company, is material and confidential, and is
critical to the successful conduct of the business of the Company. Accordingly,
the Executive hereby covenants and agrees not to, at any time, directly or
indirectly, divulge, reveal or communicate any such confidential information to
any person, firm, corporation or entity whatsoever, or use any such confidential
information for the Executive’s own benefit or for the benefit of others.
Notwithstanding the foregoing, the Executive shall be authorized to disclose
confidential information (i) as may be required by law or legal process after
providing the Company with prior written notice and an opportunity to respond to
such disclosure (unless such notice is prohibited by law), (ii) in any criminal
proceeding against the Executive after providing the Company with prior written
notice and an opportunity to seek protection for such confidential information,
and (ill) with the prior written consent of the Company.

 

(e)                    Return of Company Property. On the Date of Termination
(or at any time prior thereto at the Company’s request), the Executive shall
return all property (both tangible and intellectual) belonging to the Company or
any of its affiliated entities (including, but not limited to, files, monthly
management financial booklets, projections, forecasts, balance sheets, income
statements, audited financial statements, total cost development budgets, actual
or prospective purchaser or customer lists, written proposals and studies,
plans, drawings, specifications, reports to creditors, books, accounts, reports
to directors, minutes, resolutions, certificates, bank account numbers,
passwords, rolodexes, identification cards, credit cards, computers, fax
machines, cellular or other telephones, Blackberries, beepers, PDA’s, keys, card
access keys to any building of the Company or any of its affiliated entities,
deeds, contracts, office equipment and supplies, records, computer disks and any
other documents or things received or acquired in connection with the
Executive’s employment with the Company) without retaining any copies or
extracts thereof.

 

(f)                      Nondisparagement. The Executive agrees not to make
negative comments or otherwise disparage the Company or any of its affiliated
entities or its or their officers, directors, employees, shareholders, agents or
products, in any manner likely to be harmful to them or their business, business
reputation or personal reputation.

 

(g)                   Cooperation. Upon the receipt of reasonable notice from
the Company (including outside counsel), the Executive agrees that while
employed by the Company and thereafter, the Executive will respond and provide
information with regard to matters in which the Executive has knowledge as a
result of the Executive’s employment with the Company, and will provide
reasonable assistance to the Company, its affiliated entities and their
respective representatives in defense of any claims that may be made against the
Company or any of its affiliated entities, and will assist the Company and its
affiliated entities in the prosecution of any claims that may be made by the
Company or any of its affiliated entities, to the extent that such claims may
relate to the period of the Executive’s employment with the Company. The
Executive agrees to promptly inform the Company if the Executive becomes aware
of any lawsuits involving such claims that may be filed or threatened against
the Company or any of its affiliated entities. The Executive also agrees to
promptly inform the Company (to the extent that the Executive is legally
permitted to do so) if the Executive is asked to assist in any investigation of
the Company or any of its affiliated entities (or their actions), regardless of
whether a lawsuit or other proceeding has then been filed against the Company or
any of its affiliated entities with respect to such investigation, and shall not
do so unless legally required.

 

(h)                   Survival. The obligations contained in this Section 8
shall survive the termination of the Executive’s employment with the Company and
shall be fully enforceable thereafter.

 

(i)                       Validity. The terms and provisions of this Section 8
are intended to be separate and divisible provisions and if, for any reason, any
one or more of them is held to be invalid or unenforceable, neither the validity
nor the enforceability of any other provision of this Agreement shall thereby be
affected. The parties hereto acknowledge that the potential restrictions on the
Executive’s future employment imposed by this Section 8 are reasonable in both

 

--------------------------------------------------------------------------------


 

duration and geographic scope and in all other respects. If for any reason any
court of competent jurisdiction shall find any provisions of this Section 8
unreasonable in duration or geographic scope or otherwise, the Executive and the
Company agree that the restrictions and prohibitions contained herein shall be
effective to the fullest extent allowed under applicable law in such
jurisdiction.

 

(j)                       Tolling. In the event of any violation of the
provisions of this Section 8 on or after the Date of Termination, the Executive
acknowledges and agrees that the post-termination restrictions contained in this
Section 8 shall be extended by a period of time equal to the period of such
violation, it being the intention of the parties hereto that the running of the
applicable post-termination restriction period shall be tolled during any period
of such violation.

 

9.                         Withholding Taxes. The Company may withhold from all
payments due to the Executive (or the Executive’s beneficiary or estate)
hereunder all taxes which, by applicable federal, state, local or other law or
regulation, the Company is required to withhold therefrom.

 

10.                   Reimbursement of Expenses.

 

(a)                    If any contest or dispute shall arise under this
Agreement involving the termination of the Executive’s employment with the
Company (including the covenants contained in Section 8) or involving the
failure or refusal of the Company to perform fully in accordance with the terms
hereof (a “Dispute”) and the Executive prevails on the material issues in such
Dispute, the Company shall, upon presentment of appropriate documentation (which
submission shall be made within forty-five (45) days after the resolution of
such Dispute), promptly pay or reimburse the Executive, for all reasonable legal
fees and expenses (including costs of the arbitrators) incurred by the Executive
in connection with such Dispute.

 

(b)                   Notwithstanding the provisions of Section 10(a) the
Company shall, on a quarterly basis, upon presentment of appropriate
documentation (which submission shall be made within forty-five (45) days after
the end of such quarter), reimburse the Executive for all legal fees and
expenses (including costs of the arbitrators), if any, incurred by the Executive
in connection with a Dispute arising on or after a Change in Control (or
otherwise related to a Change in Control), except that the Executive shall
reimburse the Company (to the extent permitted under applicable law) for the
fees and expenses advanced (i) in the event the Executive’s claims are
determined to have been advanced by the Executive in bad faith or were
frivolous, or (ii) to the extent that such legal fees and expenses are
determined to be unreasonable.

 

11.                   Termination of Agreement. This Agreement shall be
effective on the Effective Date and shall terminate one year after the date of
any written notification from the Company to the Executive terminating this
Agreement; provided, however, that if a Change in Control occurs while this
Agreement is still operative, any written notification to the Executive
terminating this Agreement (including any written notification given prior to
such Change in Control), shall not be effective prior to the end of the Change
in Control Termination Period; and provided, further, that this Agreement shall
continue in effect following any termination that is not a Nonqualifying
Termination which occurs prior to such termination with respect to all rights
and obligations accruing as a result of such termination.

 

12.                   Scope of Agreement. Nothing in this Agreement shall be
deemed to alter the “at-will” nature of the Executive’s employment or entitle
the Executive to continued employment with the Company.

 

13.                   Successors; Binding Agreement.

 

(a)                    This Agreement shall not be terminated by any
Reorganization. In the event of any Reorganization, the provisions of this
Agreement shall be binding upon the surviving or resulting corporation or the
person or entity to which such assets are transferred.

 

(b)                   The Company agrees that concurrently with any
Reorganization that does not constitute a Non-Control Transaction, it will cause
any successor or transferee unconditionally to assume, by written instrument
delivered to the Executive (or the Executive’s beneficiary or estate), all of
the obligations of the Company hereunder. Failure of the Company to obtain such
assumption prior to the effectiveness of any such Reorganization, shall be a
material breach of this Agreement and shall constitute Good Reason hereunder and
shall entitle the Executive to compensation and other benefits from the Company
in the same amount and on the same terms as the Executive would be entitled
hereunder if the Executive’s employment were terminated following a Change in
Control other than by reason of a Nonqualifying Termination. For purposes of
implementing the foregoing, the date on which any such Reorganization becomes
effective shall be deemed the date Good Reason occurs, and shall be the Date of
Termination, if requested by the Executive.

 

(c)                    This Agreement is personal to the Executive and without
the prior written consent of the Company shall not be assignable by the
Executive. This Agreement shall inure to the benefit of, and be enforceable by,
the Executive’s

 

--------------------------------------------------------------------------------


 

personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If the Executive shall die while any
amounts would be payable to the Executive hereunder had the Executive continued
to live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to such person or persons appointed
in writing by the Executive to receive such amounts or, if no person is so
appointed, to the Executive’s estate.

 

14.                   Notices. (a) For purposes of this Agreement, all notices
and other communications required or permitted hereunder (each, a “Notice”)
shall be in writing and shall be sent by either party by personal delivery,
e-mail, fax (with a Notice contemporaneously given by another method specified
in this Section 14), recognized overnight commercial courier or United States
mail (certified and return receipt requested, postage prepaid) and shall be
deemed to have been duly given when delivered or five (5) days after deposit in
the United States mail, addressed as follows:

 

If to the Company:                               Force Protection, Inc.

9801 Highway 78, Building No. 1

Ladson, South Carolina 29456-3802

Attention: Co-General Counsel

Facsimile: (843) 553.1311

 

If to the Executive:                               To the Executive’s last
address (or to the last

facsimile number) shown on the records

of the Company

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt (or refusal of receipt).

 

(b)                   A written notice of the Executive’s Date of Termination by
the Company or the Executive, as the case may be, to the other, shall
(i) indicate the specific termination provision in this Agreement relied upon,
(ii) to the extent applicable, set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) specify the termination
date (which date shall be not less than thirty (30) nor more than sixty (60)
days after the giving of such notice). The failure by the Executive or the
Company to set forth in such notice any fact or circumstance which contributes
to a showing of Good Reason or Cause shall not waive any right of the Executive
or the Company hereunder or preclude the Executive or the Company from asserting
such fact or circumstance in enforcing the Executive’s or the Company’s rights
hereunder.

 

15.                   Full Settlement; No Mitigation. The Company’s obligation
to make any payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall be in lieu of and in full settlement of all other
severance or similar payments to the Executive under any other severance or
employment agreement between the Executive and the Company, any severance plan
of the Company and any statutory entitlement (including notice of termination,
termination pay and/or severance pay). The Company’s obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Executive or
others. In no event shall the Executive be obligated to seek other employment or
take other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of this Agreement and, except as provided in
Section 3(d), such amounts shall not be reduced whether or not the Executive
obtains other employment.

 

16.                   Employment with Subsidiaries. Employment with the Company
for purposes of this Agreement shall include employment with any Subsidiary or
affiliate entity.

 

17.                   GOVERNING LAW; VALIDITY. THE INTERPRETATION, CONSTRUCTION
AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF SOUTH CAROLINA
WITHOUT REGARD TO THE PRINCIPLE OF CONFLICTS OF LAWS. THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT SHALL NOT AFFECT THE
VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF ‘THIS AGREEMENT, WHICH
OTHER PROVISIONS SHALL REMAIN IN FULL FORCE AND EFFECT.

 

18.                   Disputes.

 

(a)                    Mandatory Arbitration. Subject to the provisions of this
Section 18, any Dispute will be finally settled by arbitration in Charleston,
South Carolina administered by the American Arbitration Association (the “AAA”)
under its Commercial Arbitration Rules then in effect. However, the AAA’s
Commercial Arbitration Rules will be modified in the following ways: (i) the
decision must not be a compromise but must be the adoption of the submission by
one of the parties; (ii) the dispute shall be decided by a panel of three
(3) arbitrators, one appointed

 

--------------------------------------------------------------------------------


 

by each of the parties and the third appointed by the other two (2) arbitrators
or, if the arbitrators do not agree, appointed by the AAA; (iii) each arbitrator
will agree to treat as confidential evidence and other information presented to
them; (iv) there will be no authority to award punitive damages (and the
Executive and the Company agree not to request any such award); (v) the optional
Rules for Emergency Measures of Protections will apply; (vi) there will be no
authority to amend or modify the terms of this Agreement except as provided in
Section 21 (and the Executive and the Company agree not to request any such
amendment or modification); and (vii) a decision must be rendered within ten
(10) business days of the parties’ closing statements or submission of
post-hearing briefs.

 

(b)                   Injunctions and Enforcement of Arbitration Awards. The
Executive or the Company may bring an action or special proceeding in a state or
federal court of competent jurisdiction sitting in Charleston, South Carolina to
enforce any arbitration award under Section 18(a). Also, the Company may bring
such an action or proceeding, in addition to its rights under Section 18(a), and
whether or not an arbitration proceeding has been or is ever initiated, to
temporarily, preliminarily or permanently enforce any part of Section 8. The
Executive agrees that (i) violating any part of Section 8 would cause damage to
the Company that cannot be measured or repaired and that the Company’s remedies
at law for a breach or threatened breach of any of the provisions of Section 8
would be inadequate, (ii) the Company therefore is entitled to an injunction,
restraining order or other equitable relief restraining any actual or threatened
violation of Section 8 in addition to any remedies at law, (iii) no bond will
need to be posted for the Company to receive such an injunction, order or other
relief and (iv) no proof will be required that monetary damages for violations
of Section 8 would be difficult to calculate and that remedies at law would be
inadequate. In addition, in the event of a violation by the Executive of
Section 8, any severance payments or benefits being paid to the Executive
pursuant to this Agreement or otherwise shall immediately cease and any
severance previously paid to the Executive shall be immediately repaid to the
Company.

 

(c)                    Jurisdiction and Choice of Forum. The Executive and the
Company irrevocably submit to the exclusive jurisdiction of any state or federal
court located in Charleston, South Carolina over any Dispute that is not
otherwise arbitrated or resolved according to Section 18(a). This includes any
action or proceeding to compel arbitration or to enforce an arbitration award.
Both the Executive and the Company (i) acknowledge that the forum stated in this
Section 18(c) has a reasonable relation to this Agreement and to the
relationship between the Executive and the Company and that the submission to
the forum will apply even if the forum chooses to apply non-forum law,
(ii) waive, to the extent permitted by law, any objection to personal
jurisdiction or to the laying of venue of any action or proceeding covered by
this Section 18(c) in the forum stated in this Section 18(c), (iii) agree not to
commence any such action or proceeding in any forum other than the forum stated
in this Section 18(c) and (iv) agree that, to the extent permitted by law, a
final and non-appealable judgment in any such action or proceeding in any such
court will be conclusive and binding on the Executive and the Company. However,
nothing in this Agreement precludes the Executive or the Company from bringing
any action or proceeding in any court for the purpose of enforcing the
provisions of Section 18(a) and this Section 18(c).

 

19.                   Section 409A of the Code. The parties agree that this
Agreement is intended to comply with the requirements of Section 409A of the
Code and the regulations and other guidance promulgated thereunder
(“Section 409A”) or an exemption from Section 409A. Notwithstanding anything in
this Agreement to the contrary, if the Executive is a “specified employee” (as
described in Section 409A) on the Date of Termination, any amount to which the
Executive would otherwise be entitled during the first six months following a
separation of service that constitutes nonqualified deferred compensation within
the meaning of Section 409A and that is therefore not exempt from Section 409A
as involuntary separation pay or a short-term deferral will be accumulated and
paid in a single lump-sum cash payment (without interest) on the earlier of
(i) the first business day of the seventh month following the date of such
“separation from service” (as defined under Section 409A) or (ii) the date of
the Executive’s death, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein. For purposes of this Agreement, each amount to be
paid or benefit to be provided hereunder shall be construed as a separate
identified payment for purposes of Section 409A.

 

20.                   Counterparts. This Agreement may be executed (including by
facsimile transmission confirmed promptly thereafter by actual delivery of
executed counterparts) in counterparts, each of which shall be deemed to be an
original and all of which together shall constitute one and the same instrument.

 

21.                   Miscellaneous. No provision of this Agreement may be
modified or waived unless such modification or waiver is agreed to in writing
and signed by the Executive and by a duly authorized officer of the Company. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or any prior or subsequent time.
Failure by the Executive or the Company to insist upon strict compliance with
any provision of this Agreement or to assert any right the Executive or the
Company may have hereunder, including, without limitation, the right of the
Executive to terminate

 

--------------------------------------------------------------------------------


 

employment for Good Reason or the Company to terminate employment for Cause,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement. This Agreement together with all exhibits
hereto sets forth the entire agreement of the parties hereto in respect of the
subject matter contained herein. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.
Except as otherwise specifically provided for herein, the rights of, and
benefits payable to, the Executive or the Executive’s estate or beneficiaries
pursuant to this Agreement are in addition to any rights of, or benefits payable
to, the Executive or the Executive’s estate or beneficiaries under any other
employee benefit plan or compensation program of the Company.

 

22.                   Section Headings. The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement.

 

[Signatures on next page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer of the Company and the Executive has executed this
Agreement on the Effective Date.

 

 

FORCE PROTECTION, INC.

By:

/s/ Lenna Ruth Macdonald

 

Name:  Lenna Ruth Macdonald

Title:  Chief Strategy Officer, General Counsel and Corporate Secretary

 

 

“EXECUTIVE”

 

/s/ Charles Mathis

 

Name: Charles Mathis

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of General Release

 

This General Release, dated as of the [·] day of [·] 20 [·], is delivered by [·]
(the “Executive”) to and for the benefit of the Released Parties (as defined
below). The Executive acknowledges that this General Release is being executed
in accordance with Section 6 of the Severance Agreement dated [·], 200[·] (the
“Severance Agreement”).

 

1.                         General Release. (a) The Executive, for himself and
for the Executive’s heirs, dependents, assigns, agents, executors,
administrators, trustees and legal representatives (collectively, the
“Releasors”) hereby forever releases, waives and discharges the Released Parties
(as defined below) from each and every claim, demand, cause of action, fee,
liability or right of any sort (based upon legal or equitable theory, whether
contractual, common-law, statutory, federal, state, local or otherwise), known
or unknown, which Releasors ever had, now have, or hereafter may have against
the Released Parties by reason of any actual or alleged act, omission,
transaction, practice, policy, procedure, conduct, occurrence, or other matter
from the beginning of the world up to and including the Effective Date (as
defined below), including, without limitation, those in connection with, or in
any way related to or arising out of, the Executive’s employment or termination
of employment or any other agreement, understanding, relationship, arrangement,
act, omission or occurrence, with the Released Parties.

 

(b)                   Without limiting the generality of the previous paragraph,
this General Release is intended to and shall release the Released Parties from
any and all claims, whether known or unknown, which Releasors ever had, now
have, or may hereafter have against the Released Parties including, but not
limited to: (1) any claim of discrimination or retaliation under the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act, the
Americans with Disabilities Act, the Fair Labor Standards Act, the Employee
Retirement Income Security Act of 1974, as amended (excluding claims for
accrued, vested benefits under any employee benefit or pension plan of the
Released Parties subject to the terms and conditions of such plan and applicable
law) and the Family and Medical Leave Act; (2) any claim under the South
Carolina Human Affairs Law and the South Carolina Wage Payment Statute; (3) any
other claim (whether based on federal, state or local law or ordinance,
statutory or decisional) relating to or arising out of the Executive’s
employment, the terms and conditions of such employment, the termination of such
employment and/or any of the events relating directly or indirectly to or
surrounding the termination of such employment, including, but not limited to,
breach of contract (express or implied), tort, wrongful discharge, detrimental
reliance, defamation, emotional distress or compensatory or punitive damages;
and (4) any claim for attorney’s fees, costs, disbursements and the like.

 

(c)                    The foregoing release does not in any way affect: (1) the
Executive’s rights of indemnification to which the Executive was entitled
immediately prior to the Date of Termination (as defined in the Severance
Agreement); and (2) the right of the Executive to take whatever steps may be
necessary to enforce the terms of the Severance Agreement.

 

(d)                   For purposes of this General Release, the “Released
Parties” means Force Protection, Inc. (the “Company”), all current and former
parents, subsidiaries, related companies, partnerships, joint ventures and
employee benefit programs (and the trustees, administrators, fiduciaries and
insurers of such programs), and, with respect to each of them, their
predecessors and successors, and, with respect to each such entity, all of its
past, present, and future employees, officers, directors, members, stockholders,
owners, representatives, assigns, attorneys, agents, insurers, and any other
person acting by, through, under or in concert with any of the persons or
entities listed in this paragraph, and their successors (whether acting as
agents for such entities or in their individual capacities).

 

2.                         No Existing Suit. The Executive represents and
warrants that, as of the Effective Date of this General Release, the Executive
has not filed or commenced any suit, claim, charge, complaint, action,
arbitration, or legal proceeding of any kind against the Company or its
subsidiaries or affiliates. The Executive acknowledges that this General Release
does not prohibit the Executive from filing a charge of discrimination with the
Equal Employment Opportunity Commission.

 

3.                         Knowing and Voluntary Waiver. By signing this General
Release, the Executive expressly acknowledges and agrees that: (a) the Executive
has carefully read it and fully understands what it means; (b) the Executive has
discussed this General Release with an attorney of the Executive’s choosing
before signing it; (c) the Executive has been given at least twenty-one (21)
calendar days to consider this General Release; (d) the Executive has agreed to
this General Release knowingly and voluntarily and was not subjected to any
undue influence or duress; (e) the consideration provided the Executive under
Severance Agreement is sufficient to support the releases provided by the
Executive under this General Release; (f) the Executive may revoke the
Executive’s execution of this General Release within seven (7) days after the
Executive signs it by sending written notice of revocation as set forth below;

 

--------------------------------------------------------------------------------


 

and (g) on the eighth day after the Executive executes this General Release (the
“Effective Date”), this General Release becomes effective and enforceable,
provided that the Executive does not revoke this Agreement during the revocation
period. Any revocation of the Executive’s execution of this General Release must
be submitted, in writing, to Force Protection, Inc. 9801 Highway 78, Building
No. 1, Ladson, South Carolina 29456-3802, to the attention of the Co-General
Counsel, stating “I hereby revoke my execution of the General Release.” The
revocation must be personally delivered to the General Counsel or mailed to the
General Counsel and postmarked within seven (7) days of the Executive’s
execution of this General Release. If the last day of the revocation period is a
Saturday, Sunday or legal holiday, then the revocation period will be extended
to the following day which is not a Saturday, Sunday or legal holiday. The
Executive agrees that if the Executive does not execute this General Release or,
in the event of revocation, the Executive will not be entitled to receive any of
the payments or benefits under the Severance Agreement (other than the Accrued
Amounts and the Other Benefits). The Executive must execute this General Release
on or before [·], 20 [·].

 

This General Release is final and binding and may not be changed or modified.

 

Date:

 

 

 

 

 

 

 

Charles Mathis

 

--------------------------------------------------------------------------------